DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘an image generation unit configured to …’, in claims 1-13, ‘a scanning suspension time setting unit configured to …’ in claims 1-8, ‘a number of consecutive times setting unit configured to …’ in claims 4-8 and 10-11, and ‘a time setting unit configured to …’ in claims 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires setting a predetermined time, which is the time elapsed from the start of scanning before integrating frames, based on the evaluation value of the integrated frames.  However, the evaluation value cannot be determined until the frames are integrated.  Hence, the evaluation value cannot be determined until after the predetermined time is set.  The claim sets up a circular reasoning that cannot be resolved.  Examiner cannot determine what is intended by this limitation and has not treated it on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0097342 (Tsuno et al.).
Regarding claim 1, Tsuno et al. discloses a charged particle beam device comprising: a charged particle beam source configured to irradiate a sample with a charged particle beam (multiple figures, element 11); a deflector configured to scan an observation region of the sample with the charged particle beam (multiple figures, element 14); a detector configured to detect a charged particle emitted from the sample due to scanning with the charged particle beam (multiple figures, element 16); an image generation unit configured to generate a frame image of the observation region based on an observation signal output from the detector (multiple figures, element 24); and a scanning suspension time setting unit configured to set a scanning suspension time, which is a time during which scanning of the observation region with the charged particle beam is suspended after a frame image is generated (‘The pulsed electron is controlled under the intermittent condition of the pulse width Tp, the inter-pulse interval T1 and the number of pulses N.’ P 70), wherein the image generation unit calculates a frame integration image by integrating frame images generated with the scanning suspension time interposed (‘Here, the aforementioned second intermittent condition is a condition that the same place is irradiated a plurality of times, and it is featured by including the step of integrating and imaging the detection signals of the secondary electrons acquired in synchronization with the second intermittent condition.’ P 20).
Regarding claim 4, Tsuno et al. discloses the charged particle beam device according to claim 1, further comprising: a number of consecutive times setting unit configured to set the number of consecutive times, which is the number of times to consecutively execute generation of a frame image (‘The pulsed electron is controlled under the intermittent condition of the pulse width Tp, the inter-pulse interval T1 and the i2 such that electrical charging does not progress by irradiating the second pulsed electron N times. At that time, it is desirable that total number of second pulsed electrons which are irradiated N times be equal to the number of electrical charges relaxed in the interval Ti2 or a difference be not more than 100.’ P 77), the consecutive frame scanning being an execution of frame scanning for the number of consecutive times, wherein the image generation unit generates an integration image by integrating frame images having the same frame scanning time from among a plurality of frame images generated by a plurality of the consecutive frame scanning, and calculates an evaluation value of each integration image (‘The detected N-1-time secondary electron signals are integrated by the detection signal processing unit 23 and become a signal of one pixel.’ P 77).
Regarding claim 7, Tsuno et al. discloses the charged particle beam device according to claim 4, wherein the integration image is displayed in parallel in association with the frame scanning time (fig. 17).
Regarding claim 8, Tsuno et al. discloses the charged particle beam device according to claim 4, wherein the evaluation value is any one of an average value, and a standard deviation of luminance values of the integration image, and a ratio between the average value and the standard deviation (‘This secondary electron signal was set to the mean value of the secondary electron signals included in the pulses’ P 69).
Regarding claim 9, Tsuno et al. discloses a charged particle beam device comprising: a charged particle beam source configured to irradiate a sample with a 
Regarding claim 10, Tsuno et al. disclose the charged particle beam device according to claim 9, further comprising: a number of consecutive times setting unit configured to set the number of consecutive times, which is the number of times to consecutively execute generation of a frame image (‘The pulsed electron is controlled under the intermittent condition of the pulse width Tp, the inter-pulse interval T1 and the number of pulses N.’ P 70); and a control unit configured to execute a consecutive frame scanning for a plurality of times with a scanning stop for initializing a charged state of the sample being interposed, the consecutive frame scanning being an execution of frame scanning for the number of times equivalent to the consecutive times (‘At that time, it is adjusted in the interval Ti2 such that electrical charging does not i2 or a difference be not more than 100.’ P 77), wherein the image generation unit generates an integration image by integrating frame images having the same frame scanning time from among a plurality of frame images generated by a plurality of the consecutive frame scanning, and calculates an evaluation value of each integration image (‘The detected N-1-time secondary electron signals are integrated by the detection signal processing unit 23 and become a signal of one pixel.’ P 77).
Regarding claim 13, Tsuno et al. disclose the charged particle beam device according to claim 9, wherein the time setting unit sets a value input by an input unit as the predetermined time (fig. 17, element 174).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno et al. as applied above.
Regarding claim 2, Tsuno et al. discloses the charged particle beam device according to claim 1, wherein the image generation unit calculates a frame integration image using frame images generated after the charge amount is no longer increasing (‘At that time, it is adjusted in the interval Ti2 such that electrical charging does not progress by irradiating the second pulsed electron N times. At that time, it is desirable that total number of second pulsed electrons which are irradiated N times be equal to i2 or a difference be not more than 100. The secondary electron signal is detected in synchronization with the second pulse as shown in a time chart 111.’ P 77).  Tsuno et al. does not disclose a control unit configured to determine whether a charge amount of the observation region is saturated based on a comparison result between frame images adjacent in a time direction.
However, determining charge saturation is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of Tsuno et al. to include such determination of saturated and use frame images taken after saturated to eliminate changes between frames do to charging without need to adjust the interval to accomplish the steady state charge.
Regarding claim 3, Tsuno et al. discloses the charged particle beam device according to claim 1, further comprising: a control unit configured to calculate the scanning suspension time according to a target value of charge amount, and control the scanning suspension time setting unit to set the calculated scanning suspension time (‘At that time, it is adjusted in the interval T.sub.i2 such that electrical charging does not progress by irradiating the second pulsed electron N times. At that time, it is desirable that total number of second pulsed electrons which are irradiated N times be equal to the number of electrical charges relaxed in the interval T.sub.i2 or a difference be not more than 100.’ P 77).  Tsuno et al. does not disclose an input unit configured to input a target value of a charge amount of the sample or a luminance value of the frame integration image.
However, input units are common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the 
Regarding claim 5, Tsuno et al. discloses the claimed invention except for a graph in which the evaluation value is in association with the frame scanning time is displayed.  However, displaying data is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed display this information so a user could evaluate it.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the charged particle beam device according to claim 5, wherein a point at which a change in the evaluation value is largest is displayed in the graph.  It is common in the art to display areas of maximal or minimal change on a graph but Tsuno et al. provided no reason to seek out and display this information.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the charged particle beam device according to claim 9, wherein the time setting unit sets the predetermined time based on a comparison result between frame images adjacent in a time direction.  While comparisons between frames are common in the art, there is no obvious reason modify Tsuno et al. to use such a comparison for setting integration timing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896